Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants’ remarks and amendments, filed on March 31, 2021, have been carefully considered.  No claims have been canceled or added; claims 1-6 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document EP 11193944.3 was electronically retrieved on March 5, 2018.
Applicants’ Priority Document DE 102011107702.6 was filed in Applicant’s parent Application Serial No. 13/549,020 on November 21, 2012.

Election/Restrictions
Claims 5 and 6 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as a result of the constructive election by original presentation set forth in the Office Action dated June 13, 2019.  Claims 5 and 6 are drawn to a method for exhaust gas aftertreatment of a combustion engine, whereas claims 1-4, presently under consideration, are drawn to a calcined mixed oxide.
Withdrawn Objection and Rejection
	The following objection and rejection of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments:
	a. The objection to the Specification for the informality in paragraph [0043] therein; and
	b. The pre-AIA  35 U.S.C. 103(a) rejection of claims 1-4 as being unpatentable over Larcher et al. (U. S. Patent Publication No. 2012/0129690).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Logan B. Christenson on May 28, 2021.
The application has been amended as follows: 
a. Please cancel non-elected claims 5 and 6 without prejudice or disclaimer.

Allowable Subject Matter
Claims 1-4 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With Applicants’ provision of a certified English translation of Applicants’ Priority Document DE 102011107702.6, the earliest effective filing date of the instant application is now July 14, 2011.
	Additionally, Applicants have provided a copy of provisional application No. 61/458,035, the benefit of which is claimed by Larcher et al. However, the subject matter disclosed in the Larcher et al. reference is not disclosed in the ‘035 provisional application.  Therefore, the earliest effective filing date of the Larcher et al. reference is November 16, 2011, which is subsequent to July 14, 2011, i.e., the earliest effective filing date of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        May 28, 2021